COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-18-00123-CV


Dale Wayne Moseley                        §    From the 367th District Court

                                          §    of Denton County (2012-50467-367)
v.
                                          §    June 21, 2018

Dianna Ruth Gandee                        §    Opinion by Chief Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s orders. It is ordered that the orders of the

trial court are affirmed.

      It is further ordered that Appellant Dale Wayne Moseley shall pay all of the

costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth